HUGHES, J.,
dissenting.
|,I respectfully dissent. While I believe that home schooling is a factor to be considered in awarding final periodic spousal support (or permanent spousal support), I believe that the result reached in this case by the trial court and the court of appeal is correct and should be affirmed.
Both parents owe support to their children, and home schooling is certainly a means of providing that support. But if home schooling has been considered in setting child support, for instance by calculating the home-schooling parent’s income at less than his or her earning capacity due to the time spent home schooling, this factor should also be taken into consideration is setting spousal support. And final support is based on the “needs of that party” seeking support.
Based on the premise that the judgment controls, not the reasoning, I would affirm the trial court in this case.